Order filed March 24, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00819-CV
                                   ____________

                          KENNARD LAW, P.C., Appellant

                                         V.

            LAMAR TEXAS LIMITED PARTNERSHIP, Appellee


                On Appeal from the County Court at Law No. 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCV-059600

                                    ORDER

      Appellant’s brief was due March 5, 2020. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before April 23, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Justices Bourliot, Poissant, and Hassan.